Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 14 May 1804
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest Friend.
Quincy 14. May 1804.

Since my last letter to you I have not enjoyed the happiness of hearing from you—I hope however that you and the children have been and continue in good health, as well as your Mamma and all the family.
I went into Boston on Saturday, and had all the things which Mrs: Whitcomb had procured for you ship’d on board the schooner Alert, Captain Smith, bound to Alexandria and Georgetown—They are in two boxes, besides the drum for George; and a little box containing a couple of lilliputian books and some cards for John Hellen—This, together with the drumsticks and a sling to hang the drum over the shoulder is in the boxes—They are directed to Mr: Hellen, and the freight is paid—I enclose you the bill of lading.—The vessel was to sail yesterday, and I hope will arrive soon after this letter—If you have not yet had an opportunity to send my trunks, they may come by the return of the same vessel.
I have been more anxious than usual to hear from you, since the account of the heavy misfortune mentioned in your last—Mrs: Cranch had a letter from her daughter mentioning that she had call’d to see you—She says that Caroline appeared to be unwell; I hope this will find her quite restored.—I would recommend to you to take particular care of your own health and that of the children, as the summer advances—For a summer and early autumnal residence, I am not without apprehensions for the healthiness of the place—You will be peculiarly cautious of the Evening air.
I imagine you must by this time have the summer full upon you—We have had some warm days here— The verdure is becoming universal, and the trees are just in full blossom—I have not before seen the Country in Spring, (as a constant residence) for many years, and if the dearest objects to my heart, my wife and children were with me, I should enjoy it I think almost without alloy.
You will see that the federalists in Boston, though much divided among themselves carried their list of members for the House of Representatives of the State—Among them are our friends J. Welles and W. Sullivan—The divisions among the federalists arise from different views and interests about Banks and Bridges—The Bridge from the neck over to Dorchester Point is soon to be begun—
Mrs: Payne with her twins has already arrived in Boston—Mrs: J. Welles had a son last week. I have not been able to procure you the vaccine matter; but Dr: Howard has promised Shaw to furnish him with the first good matter that can be obtained. Dr: Waterhouse has done inoculating in Boston, a number of the physicians there having associated, who inoculate and go through the whole process gratis.
We see by the newspapers that the President has lost his youngest daughter—My mother, who knew her and had much regard for her, was a good deal affected at seeing the account of it.
Your’s with unalterable affection
John Q. Adams.